Appellants were convicted of maintaining a common nuisance, in that between January 10, 1928, and January 30, 1928, they continually maintained a place where intoxicating liquor was kept, sold, and bartered, unlawfully. Appellants urge the appeal from the judgment and order denying a motion for a new trial on the sole ground that the evidence is insufficient to sustain the conviction because, they assert, there is no proof that they operated or maintained the place known as the Bradford Cafe, where it is conceded the liquor was sold during the period alleged in the information.
[1] One Hatzke, a witness called by the prosecution, testified that during the month of January, 1928, the defendants were "running the Bradford cafe at Hemet." No objection was made to this evidence, and the witness was not cross-examined as to the subject matter of his answer. The defendants did not take the stand. Hatzke's testimony was uncontradicted, and was sufficient to establish the defendant's connection with the place where other evidence showed intoxicating liquor was sold in the defendants' presence, so as to clearly show the creation of a nuisance within the meaning of the statute.
The judgment and order appealed from are affirmed.
Works, P.J., and Thompson, J., concurred. *Page 393